DETAILED ACTION
The instant application having Application No. 16/736,693 filed on 01/07/2020 is presented for examination by the examiner.

Claims 1, 6, 8, 15 were amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 09/01/2021, with respect
to the rejection(s) of claims 1-20 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s argument.

Allowable Subject Matters
Claims 4, 6, 7, 11, 13, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of Claims 5 and 12 are objected for the same reason above since they depend on claims 4 and 11 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2021/0320749) in view of FAN et al. (US 2021/0250131 A1) in view of Huang et al. (US 2020/0205165 A1).

As per claim 1, LIU discloses “A method comprising: receiving: a physical sidelink control channel (PSCCH) that includes a sidelink control information (SCI) format scheduling a reception of a physical sidelink shared channel (PSSCH), and the PSSCH that includes a transport block (TB);” [(par. 0061), A sidelink terminal may send Scheduling Assignment (SA) that is used to carry SCI for sidelink data. The SCI is transmitted on a Physical sidelink Control Channel (PSCCH). The SCI is used to schedule data on a sidelink, and the data is transmitted on a Physical sidelink Shared Channel (PSSCH). For sidelink data sent by a transmitting terminal, a receiving terminal may feed back ACK/NACK, and for a monitored sidelink channel, the receiving terminal may also feed back Channel State Information (CSI) to the transmitting terminal. This type of feedback information is sidelink feedback control  PSFCH).] 

LIU does not explicitly disclose “determining whether or not to transmit hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the TB in a physical sidelink feedback channel (PSFCH) based on: information by higher layers indicating availability of resources for PSFCH transmission, and an indication by a field in the SCI format responsive to a determination that the information indicates availability of resources for PSFCH transmission; and transmitting the PSFCH with the HARQ-ACK information based on determining that the field indicates reporting of the HARQ-ACK information”. Also, LIU dose not explicitly disclose “decoding the TB;” and “determining whether or not to transmit hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the decoded TB in a physical sidelink feedback channel (PSFCH)”.

However, FAN discloses “determining whether or not to transmit hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the TB in a physical sidelink feedback channel (PSFCH) based on: information by higher layers indicating availability of resources for PSFCH transmission,” as [(par. 0145), the SCI of the data packet may further include any one or more of the following information: information about a resource used for the HARQ feedback result] “and an indication by a field in the SCI format responsive to a determination that the information indicates availability of resources for PSFCH transmission;” [(par. 0141), the SCI of the data packet carries indication information, and the indication information is used to indicate the second terminal device to perform a HARQ groupcast communication group. Alternatively, the indication information is a value of a HARQ feedback field of at least one bit, and the value of the HARQ feedback field is used to indicate whether to perform the HARQ feedback. For example, indication is performed by using a 1-bit feedback_ indicator field. When feedback_ indicator=1, it indicates that the HARQ feedback is required; or when feedback_ indicator=0, it indicates that the HARQ feedback is not required. (par. 0145), the SCI of the data packet may further include any one or more of the following information: information about a resource used for the HARQ feedback result] “and transmitting the PSFCH with the HARQ-ACK information based on determining that the field indicates reporting of the HARQ-ACK information” [(par. 0141), the SCI of the data packet carries indication information, and the indication information is used to indicate the second terminal device to perform a HARQ feedback. The indication information may be the communication type. Alternatively, the indication information is the identifier of the second terminal device or the identifier of the groupcast communication group. Alternatively, the indication information is a value of a HARQ feedback field of at least one bit, and the value of the HARQ feedback field is used to indicate whether to perform the HARQ feedback. For example, indication is performed by using a 1-bit feedback_ indicator field. When feedback_ indicator=1, it indicates that the HARQ feedback is required; or when feedback_ indicator=0, it indicates that the HARQ feedback is not required. (par. 0145), the SCI of the data packet may further include any one or more of the following information: information about a resource used for the HARQ feedback result]



Furthermore, Huang discloses “decoding the TB;” [(par. 0335), Receiver UE transmits HARQ-ACK on PSFCH if it successfully decodes the corresponding TB. It transmits HARQ-NACK on PSFCH if it does not successfully decode the corresponding TB after decoding the associated PSCCH which targets the receiver UE.] “determining whether or not to transmit hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the decoded TB in a physical sidelink feedback channel (PSFCH)” [(par. 0335), Receiver UE transmits HARQ-ACK on PSFCH if it successfully decodes the corresponding TB. It transmits HARQ-NACK on PSFCH if it does not successfully decode the corresponding TB after decoding the associated PSCCH which targets the receiver UE.]

LIU (US 2021/0320749) and Huang et al. (US 2020/0205165 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s teaching into LIU’s teaching. The motivation for making the above modification would be to determine whether a retransmission for a TB is necessary. (Huang, par. 0315)

As per claims 8 and 15, as [see rejection of claim 1.]

Claim 2, 3, 9, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2021/0320749) in view of FAN et al. (US 2021/0250131 A1) in view of Huang et al. (US 2020/0205165 A1) in view of Desai et al. (US 2019/0052436 A1).

As per claim 2, LIU in view of FAN in view of Huang discloses “The method of claim 1,” as [see rejection of claim 1.] 
FAN discloses “further comprising determining: a HARQ-ACK reporting type, based on a field in the SCI format, to be either a first HARQ-ACK reporting type or a second HARQ-ACK reporting type and the HARQ-ACK information has a NACK value” as [(par. 0141), the SCI of the data packet carries indication information, and the indication information is used to indicate the second terminal device to perform a HARQ feedback. The indication information may be the communication type. Alternatively, the indication information is the identifier of the second terminal device or the identifier of the groupcast communication group. Alternatively, the indication information is a value of a HARQ feedback field of at least one bit, and the value of the HARQ feedback field is used to indicate whether to perform the HARQ feedback. For example, indication is performed by using a 1-bit feedback_ indicator field. When feedback_ indicator=1, it indicates that the HARQ feedback is required; or when feedback_ indicator=0, it indicates that the HARQ feedback is not required. (par. 0145), the SCI of the data packet may further include any one or more of the following information: information about a resource used for the HARQ feedback result]

LIU in view of FAN in view of Huang does not explicitly disclose “a PSSCH reception type to be groupcast based on a destination identity field in the SCI format;”.

However, Desai discloses ““a PSSCH reception type to be groupcast based on a destination identity field in the SCI format;” as [(par. 0135), In another example, a bit in the scheduling information (e.g., a bit of the SCI) indicates whether a PSSCH is broadcast or groupcast. In certain embodiments, when the PSSCH is broadcast, an acknowledgment is not expected, but when the PSSCH is groupcast, an acknowledgement is expected.]

LIU (US 2021/0320749) and Desai et al. (US 2019/0052436 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching into LIU’s teaching. The motivation for making the above modification would be to identify whether a PSSCH is broadcast or groupcast. (FAN, par. 0135)

As per claim 3, LIU in view of FAN in view of Huang discloses “The method of claim 1,” as [see rejection of claim 1.] 
FAN discloses “further comprising determining: a location enabling transmission of the PSFCH based on a location indication field in the SCI format” as [(par. 0141), the SCI of the data packet carries indication information, and the indication information is used to indicate the second terminal device to perform a HARQ feedback. The indication information may be the communication type. Alternatively, the indication information is the identifier of the second groupcast communication group. Alternatively, the indication information is a value of a HARQ feedback field of at least one bit, and the value of the HARQ feedback field is used to indicate whether to perform the HARQ feedback. For example, indication is performed by using a 1-bit feedback_ indicator field. When feedback_ indicator=1, it indicates that the HARQ feedback is required; or when feedback_ indicator=0, it indicates that the HARQ feedback is not required. (par. 0145), the SCI of the data packet may further include any one or more of the following information: information about a resource used for the HARQ feedback result]

LIU in view of FAN in view of Huang does not explicitly disclose “a PSSCH reception type to be groupcast based on a destination identity field in the SCI format;”.

However, Desai discloses “a PSSCH reception type to be groupcast based on a destination identity field in the SCI format;” as [(par. 0135), In another example, a bit in the scheduling information (e.g., a bit of the SCI) indicates whether a PSSCH is broadcast or groupcast. In certain embodiments, when the PSSCH is broadcast, an acknowledgment is not expected, but when the PSSCH is groupcast, an acknowledgement is expected.]

LIU (US 2021/0320749) and Desai et al. (US 2019/0052436 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching into LIU’s teaching. The motivation for making the above modification would be to identify whether a PSSCH is broadcast or groupcast. (FAN, par. 0135)

As per claims 9 and 16, as [see rejection of claim 2.]
As per claims 10 and 17, as [see rejection of claim 3.]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2021/0320749) in view of FAN et al. (US 2021/0250131 A1) in view of Huang et al. (US 2020/0205165 A1) in view of Fujishiro et al. (US 2015/0180635 A1).

As per claim 18, LIU in view of FAN in view of Huang discloses “The UE of claim 15,” as [see rejection of claim 15.] 
LIU in view of FAN in view of Huang does not explicitly disclose “wherein the transmitter is further configured to transmit the received HARQ-ACK information in a physical uplink control channel (PUCCH)”.

However, Fujishiro discloses “wherein the transmitter is further configured to transmit the received HARQ-ACK information in a physical uplink control channel (PUCCH)” as [(par. 0095), the UE 10B transmits, to the UE 10A, a transmission acknowledgment signal (ACK/NACK) indicating whether user data transmitted from the UE 10A has been received. When the transmission acknowledgment signal is NACK indicating that it is not possible to receive the user data, the UE 10A transmits a retransmission request of the user data to the radio base station 310.]



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2021/0320749) in view of FAN et al. (US 2021/0250131 A1) in view of Huang et al. (US 2020/0205165 A1) in view of Lee et al. (US 2020/0100230A1).

As per claim 19, LIU in view of FAN in view of Huang discloses “The UE of claim 15,” as [see rejection of claim 15.] 
LIU in view of FAN in view of Huang does not explicitly disclose “wherein the transmitter is further configured to transmit the PSCCH and the PSSCH with a same energy per resource element”.

However, Lee discloses “wherein the transmitter is further configured to transmit the PSCCH and the PSSCH with a same energy per resource element” as [(par. 0151), In the presence of L-TTI TX on an adjacent resource block, a UE performing S-TTI ( PSCCH/PSSCH) transmission (for example, slot length) may perform S-TTI TX (always) on the first or second slot (or on both of them) (with the same transmission power). In particular, this method may be used when a transport block is transmitted twice with different RVs.]

LIU (US 2021/0320749) and Lee et al. (US 2020/0100230A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching into LIU’s teaching. The motivation for making the above modification would be to perform S-TTI TX (always) on the first or second slot (or on both of them) (with the same transmission power). (Lee, par. 0151)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.